                Case 1:21-cv-01169-TCB Document 35-4 Filed 05/03/21 Page 1 of 2

       2019-09-30

      Jonathan Grunberg (00:00):
      You-

      Lin Wood (00:00):
      I am so disgusting.

      Jonathan Grunberg (00:01):
      You make a scene.

      Lin Wood (00:02):
      You take my fucking briefcase.

      Jonathan Grunberg (00:03):
      You grabbed my neck. You choked me.

      Lin Wood (00:05):
      Did you think I was... Because I told you to get away from me.

      Jonathan Grunberg (00:08):
      You choked me.

      Lin Wood (00:08):
      Yes, I did.

      Jonathan Grunberg (00:09):
      You choked me.

      Lin Wood (00:10):
      Get me arrested. Get me arrested.

      Jonathan Grunberg (00:12):
      You choked me.

      Lin Wood (00:13):
      Yeah, I did, because you got in my face.

      Jonathan Grunberg (00:15):
      I did not. You got in my face.

      Lin Wood (00:17):
      Tell it to the judge.

      Jonathan Grunberg (00:18):



                                                                           Page 1 of 2
EXHIBIT "D"
          Case 1:21-cv-01169-TCB Document 35-4 Filed 05/03/21 Page 2 of 2

 2019-09-30

You got in my face.

Lin Wood (00:19):
Get me my file in my office.

Jonathan Grunberg (00:21):
You got in my-

Lin Wood (00:21):
Get my file in my office.

Jonathan Grunberg (00:23):
Can I have my key back, please? Can I have my key back, please? Thank you very much.

Lin Wood (00:26):
Get my file in my room.

Jonathan Grunberg (00:28):
You can go get it, Lin.

Lin Wood (00:29):
It's in your room. Get me my file. [inaudible 00:00:32].




                                                                                       Page 2 of 2
